IIowe, J.
The plaintiffs sue the defendant, Ward, on his promissory note; they also sue to set aside the sale of one hundred and seventy-five head of cattle, three horses and one wagon, made by Ward to the defendant, Cullen, on the ground that said sale was a constructive fraud, Ward being in insolvent circumstances, and tho sale being for tho purpose of giving Cullen a preference over other creditors. The court gave judgment against Ward for the sum claimed by the plaintiffs, but refused to set aside the sale. Tho pdaintiffs appeal.
It was not alleged that the purchaser, Cullen, knew .that his vendor, Ward, was in insolvent circumstances, or had not sufficient property to pay his debts, when ho bought tho property from him. The counsel for Cullen, therefore, properly objected to the evidence to show the *159fact, and his bill of exceptions was well taken to its admission by the court. It is shown that Ward brought the drove of cattle, with the horses and wagon, from Texas to Alexandria for sale, and that the contract he made with Cullen was in tho usual course of his business. It seems to ns, therefore, that this sale is protected by art. 1986 Revised Code, regardless of Ward’s embarrassed circumstances. 16 An. 402; 4 R. 438; 21 An. 667.
Let the judgment appealed from be affirmed with costs.